Citation Nr: 0831356	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-08 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a coccyx disability, 
characterized as coccygodynia. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1961 to November 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran does not have a chronic coccyx disability 
associated with his service.  


CONCLUSION OF LAW

A coccyx disability, characterized as coccygodynia, was not 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2005, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In March 2006, the 
RO also notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated twice in conjunction with his claim.  Thus, the 
duties to notify and assist have been met.

Analysis

The veteran contends that he has a current coccyx related to 
service.  Specifically, he asserts that he injured his coccyx 
in service and his current problems are from that incident. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The problem with this case is that there is no indication 
that the veteran has a coccyx disability for VA purposes.  
The evidence of record includes VA examination reports dated 
in March 2006 and October 2006, treatment records from 
Franciscan Skemp Healthcare dated from June 2006 to August 
2006, and a July 2007 letter from J.E. Morrissey, M.D of 
Franciscan Skemp Healthcare which all noted diagnoses of 
chronic coccyodynia.  Coccygodynia is defined as pain in the 
coccyx and neighboring region.  See Dorland's Illustrated 
Medical Dictionary 383 (30th ed. 2003).  Pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Here, the medical 
evidence fails to show that the veteran currently has a 
chronic disability of the coccyx to account for his 
complaints of pain.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
service connection for a coccyx disability, characterized as 
coccygodynia, is not warranted.

However, even if the veteran were diagnosed with a current 
chronic coccyx disability accounting for his complaints of 
pain, service connection would nevertheless be denied.  
Service treatment records reveal that in May 1962, the 
veteran injured his coccyx and sacrum.  He was noted to be 
tender over the tip of his sacrum.  An x-ray at that time 
revealed normal appearing sacrum and coccyx.  There were no 
further complaints in service and the examination report at 
service discharge noted a normal spine/other musculoskeletal 
evaluation.  Any disability in service appears to have been 
acute and transitory, and resolved without residuals as  
there were no complaints until the March 2006 VA examination.  
At his August 2007 hearing, the veteran testified that he did 
not have treatment for his disability from 1965 to 2006.  In 
view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  

Three reports have addressed the etiology of the veteran's 
current complaints.  VA afforded the veteran an examination 
in March 2006 for which the claims folder was reviewed in 
conjunction with the examination.  The examiner opined that 
it was less likely as not (i.e. less than 50 percent 
probability) that his current coccyx condition was caused by 
or a result of service as there was insufficient evidence 
demonstrating that it was etiologically related to service.  
An August 2006 letter from Dr. Morrissey stated that the 
veteran had coccygodynia secondary to a previous coccyx 
fracture related to an injury inservice.  Then in October 
2006, VA obtained another opinion.  Upon review of the claims 
fodder and thorough examination of the veteran, the examiner 
found that it was less likely than not that coccydynia is 
related to an injury during service.  The examiner reasoned 
that the veteran's service injury did not involve a fracture 
and he was able to complete his service without further 
incident.  The examiner further pointed out that the veteran 
held jobs post-service requiring continuous sitting which 
would not be expected of someone with chronic coccygodynia.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the Board finds the VA examination reports to 
be more probative than Dr. Morrissey's report.  The VA 
reports were both completed in conjunction with review of the 
claims folder and were based on the factual evidence of 
record.  Additionally, they offered extensive reason and 
bases for the conclusions reached, in particular the October 
2006 VA examination report.  On the other hand, Dr. Morrissey 
did not indicate that he reviewed the claims folder and his 
facts appeared to be solely from the veteran's history.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion).  The basis of Dr. Morrissey's opinion is that the 
veteran fractured his coccyx in service.  However, service 
treatment records specifically noted that his coccyx was 
normal on x-ray.  Indeed, upon review of the claims folder, 
the October 2006 VA examiner noted that the veteran did not 
fracture his coccyx during his service injury.  Therefore, 
the Board finds that the veteran's current coccyx condition 
would not be related to service even if he had a valid 
current diagnosis for VA purposes.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a coccyx disability related to service) because 
he does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a coccyx disability, characterized as 
coccygodynia, is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


